Exhibit 23.1 暉誼(香港) 會計師事務所有限公司 PARKER RANDALL CF (H.K.) CPA LIMITED February 11, 2011 China Wood, Inc. c/o Linyi Chan Tseng Wood Co., Ltd. Daizhuang Industry Zone, Yitang Town Lanshan District, Linyi City, Shandong People’s Republic of China 276000 + 86 5398566168 Dear Sirs: Re: Consent to Filing Amendment No. 1 of S-1 for China Wood, Inc. We hereby consent to incorporate by reference in this Amendment No. 1 to the Registration Statement of China Wood, Inc. on Form S-1/A of the unaudited consolidated financial statements for the six months ended September 30, 2010 and the audited consolidated financial statements of Chine Victory Profit Limited and its subsidiaries as of March 31, 2010 and 2009, stated in our report dated May 10, 2010. We also consent to the reference to us under the headings “Experts” in such Registration Statement. Yours truly, /s/ Parker Randall CF Parker Randall CF (H.K.) CPA Limited Hong Kong Room 201, 2/F., Two Grand Tower, 625 Nathan Road, Kowloon, Hong Kong. Tel: + ax: +852 26251263 香港九龍彌敦道625 號雅蘭中心第2 期201 室 電話： +傳真：+
